DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including a faucet head that is configured to be movable between a first position and a second position with respect to a faucet body; and when the faucet head is in the first position, the one or more valves permit flow to the first fluid outlet and do not permit flow to the second fluid outlet; and when the faucet head is in the second position, the one or more valves permit flow to the second fluid outlet and do not permit flow to the first fluid outlet was neither found alone nor rendered obvious by the most relevant prior art of record. In discussing the most relevant prior art of record, attention is first turned to US Patent 9,604,857 to Sasaki et al. which shows a rotatable body for selectively filtering water attached to a faucet body, but fails to show the faucet head is configured to be movable between a first position and a second position with respect to the faucet body. CN 107,131,323 A to Zhang shows a faucet head (3) with a single outlet that is rotatable with respect to a faucet body (1) or in the alternative a faucet head having a first outlet (5) and a second outlet (6) but fails to show a single faucet head with a first and second outlet with the faucet head being rotatable with respect to the faucet body such that when the faucet head is in the first position, the one or more valves permit flow to the first fluid outlet and do not permit flow to the second fluid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754